DETAILED ACTION
Response to Amendment
The amendment filed 06/29/2021 has been entered.
Claims 21 and 22 are new.
Claims 16 and 20 are cancelled. 
Claims 1-3, 7-8, 11, and 17 are amended.
Claims 1-15, 17-19, and 21-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 20120124470 A1) in view of Fink (US 20050208457 A1) and Meijer (US 5097326 A).
Regarding claim 1, West teaches one or more processors[#202 of Fig 2];
 and a memory having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the system to[#202 of Fig 2]:

determine object segments for respective objects within respective depth planes[Abstract, 0018, 0026, 0032 and claim 1 teach object mapping and object locating sounds for each location and object]; ….. 
select locations in the three-dimensional space for placement of a plurality of echo sound nodes[0019-0021 teaches the use in three dimensional space and 0023, 0036 teaches multiple sounds to help identify the object as well as changing the sound qualities such as position]; 
place the plurality of echo sound nodes at the selected locations[0018, 0023, 0026, 0032, 0036-0043, Claim 1, 27 discuss simulated echos with directional sound as if reflections coming from the objects]; 
and generate a plurality of spatialized echolocation sounds originating from the plurality of echo sound nodes placed at the selected locations[0018, 0023, 0026, 0032, 0036-0043, Claim 1, 27 discuss simulated echos with directional sound as if reflections coming from the objects].
West does not explicitly teach ….. using an unsupervised machine learning algorithm;….. 
determine respective surface areas of the respective objects; 
based at least on the respective surface areas determined for the respective objects and the respective depth planes of the respective objects, …..
Fink teaches segment a digital representation of a three-dimensional space into two or more depth planes using an unsupervised machine learning algorithm [Abstract; claim 1, 11];…..
determine respective surface areas of the respective objects[Abstract; 0016, 0017; claim 10 teaches determining size of object and in these cases the size of the object is related to the surface area]; 
Meijer teaches based at least on the respective surface areas determined for the respective objects and the respective depth planes of the respective objects, select locations ….. for placement of a plurality of echo sound nodes[Abstract; Fig 1; Claim 1 has image to audio conversion where each pixel is given a sound value and objects with more surface area have more pixels, due to the distance the brightness will change too and therefore it will affect the sound source too, additionally while it is not explicit on three dimensional space, it would be capable of doing so with West]; 
It would have been obvious to one of ordinary skill in the art to have modified the three dimensional object scanner and sound spatialization device in West in view of the algorithms and neural network used to estimate an objects size and associate the sound with object in Fink and convert the image to a sound based on the surface area as taught by Meijer for more efficient and rapid processing from the algorithm.

Regarding claim 11, West teaches receiving input from a user to generate echolocation sounds to navigate a three-dimensional space[0018, 0032, claim 1]; 
and responsive to the received input: segmenting a digital representation of the three-dimensional space into two or more depth planes[0044 discusses turning a 3D scene into 2D slices] .....
determining object segments for respective objects within respective depth planes[Abstract, 0018, 0026, 0032 and claim 1 teach object mapping and object locating sounds for each location and object]; ….. 

placing the plurality of echo sound nodes at the selected locations[0018, 0026, 0032, 0038-0043, Claim 1, 27 discuss simulated echos with directional sound as if reflections coming from the objects]; 
and generating a plurality of echolocation sounds originating from the plurality of echo sound nodes placed at the selected locations[0018, 0026, 0032, 0038-0043, Claim 1, 27 discuss simulated echos with directional sound as if reflections coming from the objects].
West does not explicitly teach using an unsupervised machine learning algorithm; …..
determining respective surface areas of the respective objects; 
based at least on the respective surface areas determined for the respective objects and the respective depth planes of the respective objects, …..
Fink teaches segmenting a digital representation of a three-dimensional space into two or more depth planes using an unsupervised machine learning algorithm [Abstract; claim 1, 11];…..
determining respective surface areas of the respective objects[Abstract; 0016, 0017; claim 10 teaches determining size of object and in these cases the size of the object is related to the surface area]; 
Meijer teaches based at least on the respective surface areas determined for the respective objects and the respective depth planes of the respective objects, selecting locations ….. for placement of a plurality of echo sound nodes [Abstract; Fig 1; Claim 1 has image to audio conversion where each pixel is given a sound value and objects with more surface area have more pixels, due to the distance the brightness will change too and therefore it will affect the sound 
It would have been obvious to one of ordinary skill in the art to have modified the three dimensional object scanner and sound spatialization device in West in view of the algorithms and neural network used to estimate an objects size and associate the sound with object in Fink and convert the image to a sound based on the surface area as taught by Meijer for more efficient and rapid processing from the algorithm.
Regarding claim 17, West teaches a computer storage media storing computer-readable instructions that when executed cause a computing device to [0032]: 
segment a digital representation of the three-dimensional space into one or more depth planes [0044 discusses turning a 3D scene into 2D slices].....; 
determine object segments for respective objects within respective depth planes [Abstract, 0018, 0032, and claim 1 has object mapping and object locating sounds for each location and object when selected]; ….. 
select locations in the three-dimensional space for placement of a plurality of echo sound nodes; [0019-0021 teaches the use in three dimensional space and 0023, 0036 teaches multiple sounds to help identify the object as well as changing the sound qualities such as position]
place the plurality of echo sound nodes at the selected locations[0018, 0026, 0032, 0038-0043, Claim 1, 27 discuss simulated echos with directional sound as if reflections coming from the objects]; 
and generate a plurality of spatialized echolocation sounds originating from the plurality of echo sound nodes placed at the selected locations[0018, 0026, 0032, 0038-0043, Claim 1, 27 discuss simulated echos with directional sound as if reflections coming from the objects].
West does not explicitly teach ….. using an unsupervised machine learning algorithm;….. 
determine respective surface areas of the respective objects; 
based at least on the respective surface areas determined for the respective objects and the respective depth planes of the respective objects, …..
Fink teaches segment a digital representation of a three-dimensional space into two or more depth planes using an unsupervised machine learning algorithm [Abstract; claim 1, 11];…..
determine respective surface areas of the respective objects[Abstract; 0016, 0017; claim 10 teaches determining size of object and in these cases the size of the object is related to the surface area]; 
Meijer teaches based at least on the respective surface areas determined for the respective objects and the respective depth planes of the respective objects, select locations ….. for placement of a plurality of echo sound nodes [Abstract; Fig 1; Claim 1 has image to audio conversion where each pixel is given a sound value and objects with more surface area have more pixels, due to the distance the brightness will change too and therefore it will affect the sound source too, additionally while it is not explicit on three dimensional space, it would be capable of doing so with West]; 
It would have been obvious to one of ordinary skill in the art to have modified the three dimensional object scanner and sound spatialization device in West in view of the algorithms and neural network used to estimate an objects size and associate the sound with object in Fink and convert the image to a sound based on the surface area as taught by Meijer for more efficient and rapid processing from the algorithm.
Regarding claim 2, West does not explicitly teach the unsupervised machine learning algorithm comprises a clustering algorithm, with each cluster identified by the clustering algorithm comprising a different depth level. 
Fink teaches that the unsupervised machine learning algorithm comprises a clustering algorithm, with each cluster identified by the clustering algorithm comprising a depth level [0027-0036].
It would have been obvious to one of ordinary skill in the art to have modified West in view of Fink in order to create an echolocation system using an algorithm such as clustering algorithm to determine distances. Doing so would enable efficient processing.
Regarding claim 3, West as modified above teaches that the memory having further computer-executable instructions stored thereupon which, when executed by the one or more processors[Claim 25], cause the system to: capture the digital representation of the three-dimensional space [0050].
Regarding claim 4, West does not explicitly teach that the digital representation of the three-dimensional space is captured using at least one of a digital camera, a three- dimensional camera, or a depth camera. [Though using digital cameras would be obvious given the electronic systems involved]
Fink teaches that the digital representation of the three-dimensional space is captured using at least one of a digital camera, a three-dimensional camera, or a depth camera [Abstact; 0009, 0016, 0021; Claim 1].
It would have been obvious to one of ordinary skill in the art to have modified West in view of Fink in order to create an echolocation system using a depth camera. Doing so would enable rapid image processing.
Regarding claim 5, West as modified above teaches that the echolocation sounds are generated by at least one of a virtual reality headset, a mixed-reality headset, or an augmented reality headset [0017, 0047].
Regarding claim 6, West as modified above teaches that the echolocation sounds are generated using at least one of a channel-based audio output, a spherical sound representation, or an object-based audio output.[Abstract]
Regarding claim 7, West as modified above teaches the memory having further computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the system to[0032]: based upon movement of a user, infer an input requesting to generate the plurality of spatialized echolocation sounds[Abstract; 0045 shows some of the user based functions]; and generate the plurality of spatialized echolocation sounds responsive to inferring the input. [0018, 0026, 0032, 0038-0043, Claim 1, 27 discuss simulated echos with directional sound as if reflections coming from the objects]
Regarding claim 8, West as modified above teaches the memory having further computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the system to[0032]: teach detect a gesture of a user[Abstract; 0045 shows some of the user based functions]; and generate the plurality of spatialized echolocation sounds responsive to detecting the gesture[0018, 0026, 0032, 0038-0043, Claim 1, 27 discuss simulated echos with directional sound as if reflections coming from the objects].
Regarding claim 9, West as modified above teaches that the three-dimensional space comprises a computer-generated gaming experience. [0017]

Regarding claim 10, West as modified in claim 1 teaches that the three-dimensional space comprises a physical environment. [0019, 0043, claim 2]. 
Regarding claim 12, West does not explicitly teach the unsupervised machine learning algorithm comprises a k-means clustering algorithm employing an elbow method which reviews a percentage of variance as a function of a number of clusters to determine a quantity of clusters.
Fink teaches that the unsupervised machine learning algorithm comprises a k-means clustering algorithm employing an elbow method which reviews a percentage of variance as a function of a number of clusters to determine a quantity of clusters [Abstract, 0027-0036].
It would have been obvious to one of ordinary skill in the art to have modified West in view of Fink in order to create an echolocation system using an algorithm to determine distances. Doing so would enable efficient processing.
Regarding claim 13, West does not explicitly teach capturing the digital representation of the three-dimensional using at least one of a digital camera, a three- dimensional camera, or a depth camera. [Though using digital cameras would be obvious given the electronic systems involved]
Fink teaches capturing the digital representation of the three-dimensional space using at least one of a digital camera, a three-dimensional camera, or a depth camera [Abstact; 0009, 0016, 0021; Claim 1].

Regarding claim 14, West as modified above teaches that wherein the echolocation sounds are generated by at least one of a virtual reality headset, a mixed-reality headset, or an augmented reality headset [0017, 0047].
Regarding claim 15, West as modified above teaches that the echolocation sounds are generated using at least one of a channel-based audio output, a spherical sound representation, or an object-based audio output [Abstract].
Regarding claim 18, West does not explicitly teach the unsupervised machine learning algorithm comprises a clustering algorithm, with each cluster identified by the clustering algorithm comprising a depth level. 
Fink teaches that the unsupervised machine learning algorithm comprises a clustering algorithm, with each cluster identified by the clustering algorithm comprising a depth level [Abstract, 0027-0036].
It would have been obvious to one of ordinary skill in the art to have modified West in view of Fink in order to create an echolocation system using an algorithm to determine distances. Doing so would enable efficient processing.
Regarding claim 19,
Regarding claim 21, West as modified above teaches placing a first plurality of echo sound nodes at a first plurality of locations on a first object in a first depth plane[0023, 0036 teaches multiple sounds to help identify the object]; 
and placing a second plurality of echo sound nodes at a second plurality of locations on a second object in a second depth plane[0023, 0036 teaches multiple sounds to help identify the object], 
wherein the first plurality comprises a greater number of echo sound nodes than the second plurality, and wherein the first depth plane of the first object is relatively closer to the user than the second depth plane of the second object. [0023, 0036 teaches multiple sounds to help identify the object as well as changing the sound qualities such as position]
Moreover a person of ordinary skill would have modified West to vary the sound to have more sound come from a closer object to distinguish between objects, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 22, West as modified above teaches generating the plurality of echolocation sounds comprises employing different volume and delay for first sounds originating from the first plurality of echo sound nodes than for second sounds originating from the second plurality of echo sound nodes [0023, 0036 teaches multiple sounds, to help identify the object as well as changing the sound qualities such as amplitude and delay. It is well understood that different objects give different volume and delay in echos based on their size and distance]

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered. 
Applicant’s amendment is sufficient to overcome the double patenting rejection.
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645